Citation Nr: 1043152	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for anemia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

The Veteran appeared before the undersigned Veterans Law Judge in 
a hearing in Washington, DC in July 2009 to present testimony on 
the issue on appeal.  The hearing transcript has been associated 
with the claims file. 

This matter was previously remanded by the Board for further 
development in September 2009.  The Board finds the remand 
instructions were not in substantial compliance and this matter 
is returned to the Board for further consideration.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Further development is warranted as certain actions requested in 
the September 2009 Board remand have not been performed in full.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the 
Board confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  The 
September 2009 remand sought an opinion regarding the nature, 
extent, and severity of the Veteran's anemia.  This opinion was 
to be supported by a complete and thorough rationale. 

Pursuant to the Board's remand, the RO/AMC requested that the 
Veterans Affairs Medical Center (VAMC) schedule the Veteran for a 
VA examination in December 2009.   A doctor at the VAMC responded 
that he was confused by the RO/AMC's request.  The doctor further 
stated that, on his most recent VA examination in November 2008, 
the Veteran had a complete blood count and no anemia, and, 
therefore, the VAMC failed to understand the need for a new 
examination.  Furthermore, the VA doctor asked the RO/AMC to 
review the claims file and re-issue with clarity if they could be 
of any assistance to the BVA, RO, or Veteran. 

Subsequently, the RO/AMC again requested that the VAMC schedule a 
VA examination for the Veteran in January 2010.  The same VA 
doctor from the first request, responded to the RO/AMC's second 
request for a VA examination.   The doctor stated that the RO/AMC 
should be advised that the Veteran had a complete blood count at 
the VAMC on November 25, 2008 and his hemoglobin was 13.2 and his 
hematocrit was 40.5.  The doctor concluded that the Veteran was 
not anemic, and if he was not anemic, the RO/AMC request made no 
sense.  Consequently, the VAMC declined to schedule the Veteran 
for a new VA examination, notwithstanding the terms of the Board 
remand.  

The July 2010 supplemental statement of the case (SSOC) denied a 
compensable rating for the Veteran's anemia.  In making its 
decision in the SSOC, the RO referenced a 2010 VA examination, 
which had never been performed.  The SSOC further stated that the 
examiner reviewed complete blood count report and notes of value 
to include hemoglobin at 13.2 and hematocrit at 40.5, concluding 
that the Veteran was not anemic.  The information that was 
reflected in the SSOC and, the December 2009 and January 2010 VA 
doctor statements, referred to the previous 2008 VA examination, 
which the Board found to be inadequate in its September 2009 
remand.  

The Board remanded the decision for a new VA examination to find 
out the current status of the Veteran's previously diagnosed 
anemia because he had claimed in his hearing that his condition 
had worsened since his last VA examination in August 2008.  The 
RO was asked on two different occasions to have a VA examiner 
conduct an examination for the Veteran's anemia.  However, the 
Veteran was not scheduled for a VA examination and an opinion was 
made based only on the evidence of record.  Therefore, the 
Veteran must be scheduled for a VA examination and all 
contemporaneous evidence must be associated with the record. See 
Stegall.

A Remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the Remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998). Where the Remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  Id.  As such, the Board finds that this case 
is not ready for appellate review and must be remanded for 
compliance with the Remand instructions.

The Board regrets having to remand the Veteran's claim again.  
However, such action is necessary.  Accordingly, the case is 
REMANDED for the following action:

1. Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, and severity of his anemia. 
The claims folder should be made available to 
the examiner for review before the 
examination. The examiner should note in the 
examination report that the claims folder and 
the remand have been reviewed. All indicated 
tests and studies should be performed 
including blood tests and any necessary 
stress tests. Additionally, the examiner 
should inquire as to the affect the Veteran's 
anemia has on his day to day activities in 
detail. The examiner should opine as to 
whether the Veteran's symptoms are caused by 
anemia or another source and the affect the 
symptoms have on the Veteran's ability to 
function in daily life. The examiner should 
set forth a complete and thorough rationale 
for all opinions expressed and conclusions 
reached in a legible report.

2. Thereafter, readjudicate the Veteran's 
claim. If the benefit sought on appeal is not 
granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


